DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 11/11/2021 has been entered and made of record.
Acknowledgment 
Claims 1 and 12-19, amended on 11/11/2021, are acknowledged by the examiner.  

Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, 19, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 11/11/2021 addresses the issue.  As a result the 35 U.S.C. 112(b) rejection in the previous Office action is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then argued that, “the combination of Ostiguy, Fu, and Wittig, does not teach or suggest "applying, by a lossy decompression device in the prediction loop, lossy decompression to the first compressed video frame, wherein a decompression rate of the lossy decompression in the prediction loop corresponds to a compression rate of the lossy compression in the prediction loop, and the compression rate of the lossy compression is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device" of claim 1” [Paragraph 5 on page 9 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument for at least two reasons.
First, as it is discussed in the 35 U.S.C. 112(a & b) rejections below, the independent claims recite “matched to a compression rate of a lossy compression in a reference loop of a decoder”. However, the decoder does not perform compression operations, hence the decoder does not has a compression rate. Since the decoder does not has a compression rate, it is not clear how to match a rate with an entity that does not exist.  The Applicant’s argument therefore is irrelevant. 
Second, Ostiguy, in view of Fu, in view of Wittig disclose the argued limitation as follow:
applying (i.e. processed) [Ostiguy: col. 12, line 15], by a lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not
the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop) of the first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42]), lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the first compressed video frame ((i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]; (i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. set at the encoder and transmitted to the decoder) [Fu: col. 18, line 4-5]; (i.e. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks, frames, or other units as would be generated at the decoder 500) [Fu: col. 8, line 9-12]; (i.e. It will be understood that the methods herein can be applied to image and video encoder(s) in addition or instead of the decoder(s). If applied to an image or video encoder, and the probability context is identified and transmitted to the decoder, then the decoder can apply the identified probability context arrangement, and does need to be programmed to perform the decoding order methods herein) [Fu: col. 6, line 64 - col. 7, line 3]), wherein a decompression rate of the lossy decompression (i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54] corresponds to a compression rate of the lossy compression ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]; (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 57-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1], and the compression rate of the lossy compression ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device ((i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012]); 
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter, “matched to a compression rate of a lossy compression in a reference loop of a decoder”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. It is noted that the decoder performs decompression operations, hence it has a decompression rate.  On the other hand, the decoder does not perform compression operations; hence the decoder does not has a compression rate.  The recited limitation “matched to a compression rate of a lossy compression in a reference loop of a decoder” raises a question that whether or not the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  For the reason discussed above, the recited limitation does not satisfy the written description requirement. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The independent claims recite “matched to a compression rate of a lossy compression in a reference loop of a decoder”. Since the decoder does not perform compression operations, it is not clear to readers how the decoder can have a compression rate.  Moreover, a comparison with an entity that does not exist cannot be done. Therefore, the independent claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In this Office action, it is assumed that the recited limitation should be read “matched to a decompression rate of a lossy decompression in a reference loop of a decoder”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Claims 1-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostiguy (US Patent 9,191,668 B1), (“Ostiguy”), in view of Fu et al. (US Patent 10,554,977 B2), (“Fu”), in view of Wittig et al. (US Patent Application Publication 2009/0238264 Al), (“Wittig”).
Regarding claim 1, Ostiguy meets the claim limitations as follow.
A method (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4] comprising: providing ((i.e. provide) [Ostiguy: col. 4, line 54]; (i.e. sent) [Ostiguy: col. 6, line 9];  (i.e. copied) [Ostiguy: col. 5, line 9]; (i.e. receive) [Ostiguy: col. 13, line 21]; (i.e. The input module may be used to receive uncompressed image data from an external source such as a video camera) [Ostiguy: col. 13, line 20-22]; (i.e. In general, image data is stored in the memory 104 and requests are sent to the codec 102 to compress the image data) [Ostiguy: col. 6, line 8-10]; (i.e. the image data is stored externally to the system 100, it may be copied) [Ostiguy: col. 5, line 8-9]; (i.e. a picture representing image data) [Ostiguy: col. 3, line 37]), by an encoder (i.e. an encoder) [Ostiguy: col. 1, line 34] of a first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. an image compressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28] – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware and software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor ), a first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32] – Note: The first video frame is an intra frame) for encoding ((i.e. The image data to be compressed, to a prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. A prediction module 202, transformation module 204, inloop filter module 206 and entropy module 208 are each connected to a memory interface 210 in order to read and write data to memory 104) [Ostiguy: col. 5, line 58-61; Figs. 2A, 3-4] – Note: Figs. 2A, 3-4 show examples of several components in a prediction loop of a coding device; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macroblock how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. FIG. 2a is a block diagram of an exemplary embodiment of the codec 102 for encoding an uncompressed bit stream into a compressed bit stream and/or for decoding a compressed bit stream into an uncompressed bit stream. In this embodiment, a control module 200 acts as an initial input point for the codec 102. A control signal may be received by the control module 200 in order to trigger compression and/or decompression of the image data. The control signal may be generated by an application running on central processor 106, processing unit 108, or another processing unit operatively connected to codec 102, directly or indirectly. The application may request that an entire stream of pictures, a portion of a stream of pictures, a picture, or a portion of a picture be compressed and/or decompressed. In some embodiments, the request for compression and/or decompression may be broken down into a plurality of requests for compressing/decompressing portions of the stream. The plurality of requests may comprise one or more steps for configuring the codec 102 according to the application's initial request.) [Ostiguy: col. 5, line 26-44] – Notes: Figs. 2A, 3-4 and descriptions above of Ostiguy  describe a prediction process that is performed in a loop) of the first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]); applying ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. process) [Ostiguy: col. 6, line 61]), by a lossy compression device ((i.e. lossy encoders) [Ostiguy: col. 1, line 48]; (i.e. An encoder is lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45] ; (i.e. The device comprises at least a first module configured for processing the data stream using a lossy compression scheme) [Ostiguy: col. 2, line 32-34]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]) of the first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), lossy compression (i.e. the image data is processed in accordance with a lossy compression scheme) [Ostiguy: col. 12, line 15-16] to the first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]) to generate a first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. An intra prediction unit 304 is used to generate prediction parameters according to an intra mode, such as the partitioning of the image data) [Ostiguy: col. 8, line 38-41]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]); applying (i.e. processed) [Ostiguy: col. 12, line 15], by a lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not
the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop) of the first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]), wherein a decompression rate of the lossy decompression (i.e. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54] corresponds to a compression rate of the lossy compression ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 57-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1], and the compression rate of the lossy compression ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]); and providing ((i.e. provide) [Ostiguy: col. 4, line 54]; (i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]), by the encoder (i.e. an encoder used to convert the source data into a compressed form) [Ostiguy: col. 1, line 34-35] to the decoder (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] of the second device  ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e. The components of the system 100 may be packaged in various manners. For example, the central processor 106 and 60 the codec 102 may be included in a System-on-a-chip (SoC). The codec 102 may be included in a chip while the central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), encoded video data ((i.e. The output module may be used to output compressed corresponding to the first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type ( e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) and a message comprising a configuration (i.e. configurations for the codec) [Ostiguy: col. 4, line 16] of the lossy compression ((i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 2, line 63-66]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]) to perform decoding of the encoded video data (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14] corresponding to the first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type ( e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]), the configuration including the compression rate in the prediction loop (i.e. Referring to FIG. 2b, the processing steps performed within codec 102 for compressing image data are described in more detail in accordance with one embodiment. At step 214, image data is stored in memory 104.   At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 33-45; Fig. 2b] and the decompression rate in the prediction loop (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].
In addition to the prediction loop described in the Figs. 2A and 3-4 of Ostiguy, in the same field of endeavor, Fu further discloses the prediction loop as follows:
(i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42] (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42] (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42]((i.e. set at the encoder and transmitted to the decoder) [Fu: col. 18, line 4-5]; (i.e. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks, frames, or other units as would be generated at the decoder 500) [Fu: col. 8, line 9-12]; (i.e. It will be understood that the methods herein can be applied to image and video encoder(s) in addition or instead of the decoder(s). If applied to an image or video encoder, and the probability context is identified and transmitted to the decoder, then the decoder can apply the identified probability context arrangement, and does need to be programmed to perform the decoding order methods herein) [Fu: col. 6, line 64 - col. 7, line 3]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to transmit the encoded data from the encoder to the decoder.  
Therefore, the combination of Ostiguy with Fu will enable the decoder to decode the encoded data properly [Fu: col. 6, line 64 - col. 7, line 3; col. 8, line 9-12].
Ostiguy and Fu do not explicitly disclose the following claim limitations (Emphasis added).
and the compression rate of the lossy compression is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device;
…..
wherein a decompression rate of the lossy decompression corresponds to a compression rate of the lossy compression;  
However, in the same field of endeavor Wittig further discloses the claim limitations and the deficient claim limitations as follows:
and the compression rate of the lossy compression is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012];
…..
wherein a decompression rate of the lossy decompression corresponds to a compression rate of the lossy compression (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012].

Therefore, the combination of Ostiguy and Fu with Wittig will enable the coding system to decompress with an appropriate decompression rate according to a capability of the decoding system [Ostiguy: col. 5, line 51-54].

Regarding claim 2, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], comprising: receiving (i.e. The input module may be used to receive uncompressed image data from an external source such as a video camera) [Ostiguy: col. 13, line 20-22], by the encoder (i.e. an encoder) [Ostiguy: col. 1, line 34], a second video frame subsequent to the first video frame ((i.e. The input module may be used to receive uncompressed image data from an external source such as a video camera) [Ostiguy: col. 13, line 20-22]; (i.e. video sequence) [Ostiguy: col. 12, line 8] ; (i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]); receiving (i.e. The input module may be used to receive) [Ostiguy: col. 13, line 20], from the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. A prediction module 202, transformation module 204, inloop filter module 206 and entropy module 208 are each connected to a memory interface 210 in order to read and write data to memory 104) [Ostiguy: col. 5, line 58-61; Figs. 2A, 3-4] ; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]; (i.e. FIG. 2a is a block diagram of an exemplary embodiment of the codec 102 for encoding an uncompressed bit stream into a compressed bit stream and/or for decoding a compressed bit stream into an uncompressed bit stream. In this embodiment, a control module 200 acts as an initial input point for the codec 102. A control signal may be received by the control module 200 in order to trigger compression and/or decompression of the image data. The control signal may be generated by an application running on central processor 106, processing unit 108, or another processing unit operatively connected to codec 102, directly or indirectly. The application may request that an entire stream of pictures, a portion of a stream of pictures, a picture, or a portion of a picture be compressed and/or decompressed. In some embodiments, the request for compression and/or decompression may be broken down into a plurality of requests for compressing/decompressing portions of the stream. The plurality of requests may comprise one or more steps for configuring the codec 102 according to the application's initial request.) [Ostiguy: col. 5, line 26-44] – Notes: Figs. 2A, 3-4 of Ostiguy and above descriptions describe that the prediction process is performed in a loop) via a storage device (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4] of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. an image compressing , a decompressed video frame generated (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51] by applying the lossy decompression ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15]) to the first video frame (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15]; and estimating (i.e. determine) [Ostiguy: col. 6, line 66], by a frame predictor (i.e. An inter prediction unit 306) [Ostiguy: col. 8, line 41] of the encoder (i.e. an encoder) [Ostiguy: col. 1, line 34], a motion metric  ((i.e. a difference (mvd) from predicted motion vector) [Ostiguy: col. 10, line 20-21]; (i.e. An inter prediction unit 306 is used to generate prediction parameters for an inter mode, such as the partitioning, motion vectors, and selected reference pictures) [Ostiguy: col. 8, line 41-43]; (i.e. the prediction module 202 outputs for a macro block, at least one motion vector (or a motion vector difference) and an encoding mode) [Ostiguy: col. 7, line 1-3]) according to the second video frame and the decompressed video frame ((i.e. The codec 102 may use one or more ofa number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded) [Ostiguy: col. 8, line 41-43]; (i.e. An inter prediction unit 306 is used to generate prediction parameters for an inter mode, such as the partitioning, motion vectors, and selected reference pictures) [Ostiguy: col. 8, line 41-43]; (i.e. the prediction module 202 outputs for a macro block, at least one motion vector (or a motion vector difference) and an encoding mode) [Ostiguy: col. 7, line 1-3]).  
However, in the same field of endeavor Fu further discloses the claim limitations and the deficient claim limitations, as follows:
estimating, by a frame predictor of the encoder, a motion metric according to the second video frame and the decompressed video frame (i.e. The encoder 400 also has a motion estimation module or unit 432 that provides motion vectors as described below, and a motion compensation module 434 that uses the motion vectors to form prediction blocks. The motion estimation unit 432 and motion compensation unit 434 form the inter-prediction capability of the encoder. The inter-mode (inter-prediction mode) that is to be used, whether to use spatial neighbor blocks or otherwise, may be compressed and placed in a bitstream along with motion vectors and identity of reference blocks for the spatial neighbor blocks and to provide the context for the current block at the decoder) [Fu: col. 8, line 24-34].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to perform inter prediction.  


Regarding claim 3, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], comprising: encoding (i.e. FIG. 2a is a block diagram of an exemplary embodiment of the codec 102 for encoding an uncompressed bit stream into a compressed bit stream) [Ostiguy: col. 5, line 26-28], by the encoder (i.e. an encoder) [Ostiguy: col. 1, line 34], the first video frame using data from one or more previous video frames ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]), to provide (i.e. provide) [Ostiguy: col. 4, line 54] the encoded video data ((i.e. encoding an uncompressed bit stream into a compressed bit stream) [Ostiguy: col. 5, line 27-28]; (i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. the encoded image data) [Ostiguy: col. 9, line 14]; (i.e. The output module may be used to output compressed ; and transmitting (i.e. transmitting) [Ostiguy: col. 9, line 11], by the encoder (i.e. an encoder) [Ostiguy: col. 1, line 34], the encoded video data to the decoder (i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]) of the second device (i.e. a decompression device) [Ostiguy: col. 2, line 51].
In the same field of endeavor Fu further discloses the claim limitations as follows:
transmitting, by the encoder, the encoded video data to a decoder ((i.e. set at the encoder and transmitted to the decoder) [Fu: col. 18, line 4-5]; (i.e. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks, frames, or other units as would be generated at the decoder 500) [Fu: col. 8, line 9-12]; (i.e. It will be understood that the methods herein can be applied to image and video encoder(s) in addition or instead of the decoder(s). If applied to an image or video encoder, and the probability context is identified and transmitted to the decoder, then the decoder can apply the identified probability context arrangement, and does need to be programmed to perform the decoding order methods herein) [Fu: col. 6, line 64 - col. 7, line 3]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to transmit the encoded data from the encoder to the decoder.  
Therefore, the combination of Ostiguy with Fu will enable the decoder to decode the encoded data properly [Fu: col. 6, line 64 - col. 7, line 3; col. 8, line 9-12].

Regarding claim 4, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising causing the decoder to perform decoding of the encoded video data (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] using the configuration of the lossy compression ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 2, line 63-66]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]).

Regarding claim 5, Ostiguy meets the claim limitations as set forth in claim 4.Ostiguy further meets the claim limitations as follows:
The method of claim 4 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising causing the second device ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The components of the system 100 may be packaged in various manners. For example, the central processor 106 and 60 the codec 102 may be included in a System-on-a-chip (SoC). The codec 102 may be included in a chip while the central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]) to apply (i.e. processed) [Ostiguy: col. 12, line 15] lossy compression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 2, line 63-66] in a reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]), according to the configuration (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task( s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].

Regarding claim 6, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], wherein providing the configuration of the lossy compression (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing / decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55] further comprises transmitting the configuration (i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11] in at least one of subband metadata, a header of a video frame (i.e. step, the control module 200 may also generate a header which will be assembled with the data, once the data has finished being encoded by the entropy module 208. At step 221, the entropy module 208 reads data from the transformation buffer (TB). For each quantized macro block and its associated data (such as a corresponding motion vector difference, a compression type and partitioning information), the entropy module 208 applies an entropy encoding algorithm. For example, the entropy module 208 may implement one of Context-Based Adaptive Variable Length Coding (CAVLC)
or Context-based Adaptive Binary Arithmetic Coding (CABAC) as defined in the H.264 standard. In other embodiments the entropy module 208 may implement any other suitable entropy coding algorithms. At a final step 222, the encoded image data is stored in memory 104 or output to external devices for further processing and/or transmission) [Ostiguy: col. 8, line 9-25] transmitted from the encoder to the decoder (i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]), or a handshake message for establishing a transmission channel between the encoder and the decoder.

Regarding claim 7, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], comprising: decoding (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14], by a decoder of the second device (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51], the encoded video data to generate a decoded video frame ((i.e. The output module may be used to output compressed or uncompressed image data to processing modules external to the codec) [Ostiguy: col. 13, line 18-20]; (i.e. Referring to FIG. 9, exemplary steps of data decompression are described. At step 901 the compressed data is stored in memory 104. The data is a stream of compressed image data or a portion of a total stream of compressed data. An application may need to decompress a full stream of compressed data but may store in memory 104 only a portion of the stream for decompression by the codec 102 at a given moment. At step 902, the control module 200 configures the entropy module 208 with appropriate parameters to decompress the received data. At step 903 the entropy module 208 accesses the compressed stream and performs partial entropy decoding to output an intermediate buffer) [Ostiguy: col. 14, line 9-21]); and combining (i.e. added) [Ostiguy: col. 9, line 19], by the second device (i.e. a decompression device) [Ostiguy: col. 2, line 50-51] using a reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]), the decoded video frame and a previous decoded video frame provided by the reference loop (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]) of the second device (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51] to generate a decompressed video frame associated with the first video frame (i.e.  As well as encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data in order to provide a reference for further predictions. The quantized transform coefficients generated by the quantization unit 406 are scaled (Q-1) via an inverse quantization unit 410 and inverse transformed (T-1) via an inverse transformation unit 412 to produce a difference block DN'. The prediction generated by the prediction generator 400 is added to the difference block DN' by a reconstruction unit 414 to create a reconstructed block μF'N· The reconstructed block is a decoded and unfiltered version of the original block. The reconstruction block may be written to memory 104 for future use or passed directly to a filtering module such as the in-loop filter module 206. Alternatively, the in-loop filter module 206 may read the reconstruction block from memory 104. In some embodiments, filtering is performed to reduce the effects ofblocking distortion and the reconstructed reference picture is created from a series of blocks F'N· In some embodiments, the in-loop filter module 206 is not used in the compression of image data and may not be included in the codec 102) [Ostiguy: col. 9, line 11-31]).

Regarding claim 8, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising storing the first compressed video frame in a storage device (i.e.  The image data to be compressed/decompressed may be
stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly) [Ostiguy: col. 5, line 5-7] in the first device rather than external to the first device (i.e. The memory 104 may be a main memory of the central processor 106, such as a high speed Random Access Memory (RAM), or a local memory. The central processor 106 may access the memory 104 to retrieve data) [Ostiguy: col. 4, line 44-47].

Regarding claim 9, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising storing the first compressed video frame in a static random access memory (SRAM) in the device rather than a dynamic random access memory (DRAM) external to the device ((i.e.  The image data to be compressed/decompressed may be stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly) [Ostiguy: col. 5, line 5-7]; (i.e. The memory 104 may be a main memory of the central processor 106, such as a high speed Random Access Memory (RAM), or a local memory. The central processor 106 may access the memory 104 to retrieve data) [Ostiguy: col. 4, line 44-47]).

Regarding claim 10, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], wherein the configuration of the lossy compression comprises at least one of a loss factor, a quality metric (i.e. visual quality of decompressed data) [Ostiguy: col. 8, line 2] or a sampling rate (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].  

Regarding claim 12, Ostiguy meets the claim limitations, as follows:
A first device (i.e. an image compressing/decompressing comprising: at least one processor (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] configured to: provide ((i.e. provide) [Ostiguy: col. 4, line 54]; (i.e. sent) [Ostiguy: col. 6, line 9];  (i.e. copied) [Ostiguy: col. 5, line 9]; (i.e. In general, image data is stored in the memory 104 and requests are sent to the codec 102 to compress the image data) [Ostiguy: col. 6, line 8-10]; (i.e. the image data is stored externally to the system 100, it may be copied) [Ostiguy: col. 5, line 8-9] ; (i.e. a picture representing image data) [Ostiguy: col. 3, line 37]) a first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12] ; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32] – Note: The first video frame is an intra frame)  for encoding ((i.e. The image data to be compressed memory 104 or memory 112 before processing, by the codec 102 or by a dedicated module, such as a copy engine (not shown). The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 5-12]; (i.e. an encoder used to convert the source data into a compressed form) [Ostiguy: col. 1, line 34-35]; (i.e. The input module may be used to receive uncompressed image data from an external source such as a video camera) [Ostiguy: col. 13, line 20-22]), to a prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. A prediction module 202, transformation module 204, inloop filter module 206 and entropy module 208 are each connected to a memory interface 210 in order to read and write data to memory 104) [Ostiguy: col. 5, line 58-61; Figs. 2A, 3-4] – Note: Figs. 2A, 3-4 show examples of several components in a prediction loop of a coding device; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macroblock how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. FIG. 2a is a block diagram of an exemplary embodiment of the codec 102 for encoding an uncompressed bit stream into a compressed bit stream and/or for decoding a compressed bit stream into an uncompressed bit stream. In this embodiment, a control module 200 acts as an initial input point for the codec 102. A control signal may be received by the control module 200 in order to trigger compression and/or decompression of the image data. The control signal may be generated by an application running on central processor 106, processing unit 108, or another processing unit operatively connected to codec 102, directly or indirectly. The application may request that an entire stream of pictures, a portion of a stream of pictures, a picture, or a portion of a picture be compressed and/or decompressed. In some embodiments, the request for compression and/or decompression may be broken down into a plurality of requests for compressing/decompressing portions of the stream. The plurality of requests may comprise one or more steps for configuring the codec 102 according to the application's initial request.) [Ostiguy: col. 5, line 26-44] – Notes: Figs. 2A, 3-4 and descriptions above of Ostiguy  describe a prediction process that is performed in a loop) of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor ); apply ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. processed) [Ostiguy: col. 12, line 15]), by a lossy compression device ((i.e. lossy encoders) [Ostiguy: col. 1, line 48]; (i.e. An encoder is lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45] ; (i.e. The device comprises at least a first module configured for processing the data stream using a lossy compression scheme) [Ostiguy: col. 2, line 32-34]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]) of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. an image compressing , lossy compression (i.e. the image data is processed in accordance with a lossy compression scheme) [Ostiguy: col. 12, line 15-16] to the first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12] (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]) to generate a first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. An intra prediction unit 304 is used to generate prediction parameters according to an intra mode, such as the partitioning of the image data) [Ostiguy: col. 8, line 38-41]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]); and apply ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. processed) [Ostiguy: col. 12, line 15]), by a lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop) of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. an image compressing , lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the first compressed video frame ((i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type ( e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]; (i.e. encoded picture) [Ostiguy: col. 5, line 21]), wherein a decompression rate of the lossy decompression (i.e. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 51-54] in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 57-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1] corresponds to a compression rate of the lossy compression ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 57-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1], and the compression rate of the lossy compression ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]);  an encoder (i.e. an encoder used to convert the source data into a compressed form) [Ostiguy: col. 1, line 34-35] configured to: provide ((i.e. provide) [Ostiguy: col. 4, line 54]; (i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]), to the decoder (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] of the second device ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The components of the system 100 may be packaged in various manners. For example, the central processor 106 and 60 the codec 102 may be included in a System-on-a-chip (SoC). The codec 102 may be included in a chip while the central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), encoded video data ((i.e. The output module may be used to output compressed corresponding to the first video frame  ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type ( e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) and a message comprising a configuration (i.e. configurations for the codec) [Ostiguy: col. 4, line 16] of the lossy compression ((i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 2, line 63-66]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]) to perform decoding of the encoded video data (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14] corresponding to the first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type ( e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]), the configuration including the compression rate in the prediction loop (i.e. Referring to FIG. 2b, the processing steps performed within codec 102 for compressing image data are described in more detail in accordance with one embodiment. At step 214, image data is stored in memory 104. At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data. These configuration parameters may be) [Ostiguy: col. 6, line 33-45; Fig. 2b] and  the decompression rate in the prediction loop (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].
In addition to the prediction loop described in the Figs. 2A and 3-4 of Ostiguy, in the same field of endeavor, Fu further discloses the prediction loop as follows:
(i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42] (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42]  (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42]((i.e. set at the encoder and transmitted to the decoder) [Fu: col. 18, line 4-5]; (i.e. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks, frames, or other units as would be generated at the decoder 500) [Fu: col. 8, line 9-12]; (i.e. It will be understood that the methods herein can be applied to image and video encoder(s) in addition or instead of the decoder(s). If applied to an image or video encoder, and the probability context is identified and transmitted to the decoder, then the decoder can apply the identified probability context arrangement, and does need to be programmed to perform the decoding order methods herein) [Fu: col. 6, line 64 - col. 7, line 3]) (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42] (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to transmit the encoded data from the encoder to the decoder.  
Therefore, the combination of Ostiguy with Fu will enable the decoder to decode the encoded data properly [Fu: col. 6, line 64 - col. 7, line 3; col. 8, line 9-12].
Ostiguy and Fu do not explicitly disclose the following claim limitations (Emphasis added).
wherein a decompression rate of the lossy decompression in the prediction loop corresponds to a compression rate of the lossy compression in the prediction loop, and the compression rate of the lossy compression is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device;  
However, in the same field of endeavor Wittig further discloses the claim limitations and the deficient claim limitations, as follows:
wherein a decompression rate of the lossy decompression (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012] (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy and Fu with Wittig to program the coding system to determine a decompression rate from coding parameters.  
Therefore, the combination of Ostiguy and Fu with Wittig will enable the coding system to decompress with an appropriate decompression rate according to a capability of the decoding system ([Wittig: col. 3, line 18-26]; [Ostiguy: col. 5, line 51-54]).

Regarding claim 13, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 12 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the first compressed video frame is stored in a storage device (i.e.  The image data to be compressed/decompressed may be
stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly) [Ostiguy: col. 5, line 5-7] in the first device rather than external to the first device (i.e. The memory 104 may be a main memory of the central processor 106, such as a high speed Random Access Memory (RAM), or a local memory. The central processor 106 may access the memory 104 to retrieve data) [Ostiguy: col. 4, line 44-47].

Regarding claim 14, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 12 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the first compressed video frame is stored in a static random access memory (SRAM) in the first device rather than a dynamic random access memory (DRAM) external to the first device ((i.e.  The image data to be compressed/decompressed may be stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly) [Ostiguy: col. 5, line 5-7]; (i.e. The memory 104 may be a main memory of the central processor 106, such as a high speed Random Access Memory (RAM), or a local memory. The central processor 106 may access the memory 104 to retrieve data) [Ostiguy: col. 4, line 44-47]).

Regarding claim 15, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 12 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the at least one processor (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] is further configured to: cause the decoder to perform decoding of the encoded video data (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] using the configuration of the lossy compression ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 2, line 63-66]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]).

Regarding claim 16, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 12 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the at least one processor (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] is further configured to: cause the second device ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e. decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The components of the system 100 may be packaged in various manners. For example, the central processor 106 and 60 the codec 102 may be included in a System-on-a-chip (SoC). The codec 102 may be included in a chip while the central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]) to apply (i.e. processed) [Ostiguy: col. 12, line 15] lossy compression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 2, line 63-66] in a reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]), according to the configuration (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task( s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].

Regarding claim 17, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 14 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the configuration of the lossy compression comprises at least one of a loss factor, a quality metric (i.e. visual quality of decompressed data) [Ostiguy: col. 8, line 2] or a sampling rate (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task( s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].  

Regarding claim 19, Ostiguy meets the claim limitations, as follows:
A non-transitory computer readable medium (i.e. a memory) [Ostiguy: col. 4, line 41-42, Fig. 1] storing instructions when executed by one or more processors ((i.e. it will be understood by those skilled in the art that the present embodiments are provided by a combination of hardware and software components, with some components being implemented by a given function or operation of a hardware or software system, and many of the data paths illustrated being implemented by data communication within a computer application or operating system. Furthermore, the data paths may be communication paths, communication links, data buses, and any other type of connection allow the transfer of data. For example, in some embodiments, a data path may represent a plurality of communication buses. The data paths may be bi-directional or uni-directional and may carry instructions, commands, handshake signals, requests and/or control information. Additional data paths to those shown in the figures may also be provided between the various components of the system 100) [Ostiguy: col. 17, line 13-28, Figs. 1-5A]; (i.e. The components of the system 100 may be packaged in various manners. For example, the central processor 106 and 60 the codec 102 may be included in a System-on-a-chip (SoC). The codec 102 may be included in a chip while the central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]) cause the one or more processors (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] to (i.e. to perform) [Ostiguy: col. 5, line 47-48]:provide ((i.e. provide) [Ostiguy: col. 4, line 54]; (i.e. sent) [Ostiguy: col. 6, line 9];  (i.e. copied) [Ostiguy: col. 5, line 9]; (i.e. In general, image data is stored in the memory 104 and requests are sent to the codec 102 to compress the image data) [Ostiguy: col. 6, line 8-10]; (i.e. the image data is stored externally to the system 100, it may be copied) [Ostiguy: col. 5, line 8-9] ; (i.e. a picture representing image data) [Ostiguy: col. 3, line 37]) a first video frame (i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12] for encoding ((i.e. The image data to be compressed/decompressed may be stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly. If the image data is stored externally to the system 100, it may be copied into memory 104 or memory 112 before processing, by the codec 102 or by a dedicated module, such as a copy engine (not shown). The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 5-12]; (i.e. an encoder used to convert the source data into a compressed form) [Ostiguy: col. 1, line 34-35]; (i.e. The input module may be used to receive uncompressed image data from an external source such as a video camera) [Ostiguy: col. 13, line 20-22]), to a prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. A prediction module 202, transformation module 204, inloop filter module 206 and entropy module 208 are each connected to a memory interface 210 in order to read and write data to memory 104) [Ostiguy: col. 5, line 58-61; Figs. 2A, 3-4] ; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. FIG. 2a is a block diagram of an exemplary embodiment of the codec 102 for encoding an uncompressed bit stream into a compressed bit stream and/or for decoding a compressed bit stream into an uncompressed bit stream. In this embodiment, a control module 200 acts as an initial input point for the codec 102. A control signal may be received by the control module 200 in order to trigger compression and/or decompression of the image data. The control signal may be generated by an application running on central processor 106, processing unit 108, or another processing unit operatively connected to codec 102, directly or indirectly. The application may request that an entire stream of pictures, a portion of a stream of pictures, a picture, or a portion of a picture be compressed and/or decompressed. In some embodiments, the request for compression and/or decompression may be broken down into a plurality of requests for compressing/decompressing portions of the stream. The plurality of requests may comprise one or more steps for configuring the codec 102 according to the application's initial request.) [Ostiguy: col. 5, line 26-44] – Notes: Figs. 2A, 3-4 of Ostiguy and above descriptions describe that the prediction process is performed in a loop) of the first device ((i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing  (i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]); apply ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. processed) [Ostiguy: col. 12, line 15]), through a lossy compression device ((i.e. lossy encoders) [Ostiguy: col. 1, line 48]; (i.e. An encoder is lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45] ; (i.e. The device comprises at least a first module configured for processing the data stream using a lossy compression scheme) [Ostiguy: col. 2, line 32-34]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]) of the first device ((i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing  (i.e. a compression device) [Ostiguy: col. 2, line 14-15]), lossy compression (i.e. the image data is processed in accordance with a lossy compression scheme) [Ostiguy: col. 12, line 15-16] to the first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]) to generate a first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. An intra prediction unit 304 is used to generate prediction parameters according to an intra mode, such as the partitioning of the image data) [Ostiguy: col. 8, line 38-41]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]);  apply (i.e. processed) [Ostiguy: col. 12, line 15], through a lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not
the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop) of the first device ((i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing  (i.e. a compression device) [Ostiguy: col. 2, line 14-15]), lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type ( e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]), wherein a decompression rate of the lossy decompression ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop) corresponds to a compression rate of the lossy compression ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]; (i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macroblocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop), and the compression rate of the lossy compression ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45])provide ((i.e. provide) [Ostiguy: col. 4, line 54]; (i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]), to the decoder (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] of the second device ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]), encoded video data ((i.e. The output module may be used to output compressed corresponding to the first video frame  ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type ( e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) and a message comprising a configuration (i.e. configurations for the codec) [Ostiguy: col. 4, line 16] of the lossy compression ((i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 2, line 63-66]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]) to perform decoding of the encoded video data (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14] corresponding to the first video frame ((i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type ( e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]), the configuration including the compression rate in the prediction loop (i.e. Referring to FIG. 2b, the processing steps performed within codec 102 for compressing image data are described in more detail in accordance with one embodiment. At step 214, image data is stored in memory 104. At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data. These configuration parameters may be) [Ostiguy: col. 6, line 33-45; Fig. 2b] and the decompression rate in the prediction loop (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].
In addition to the prediction loop described in the Figs. 2A and 3-4 of Ostiguy, in the same field of endeavor, Fu further discloses the prediction loop as follows:
(i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42] (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42] (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42] ((i.e. set at the encoder and transmitted to the decoder) [Fu: col. 18, line 4-5]; (i.e. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks, frames, or other units as would be generated at the decoder 500) [Fu: col. 8, line 9-12]; (i.e. It will be understood that the methods herein can be applied to image and video encoder(s) in addition or instead of the decoder(s). If applied to an image or video encoder, and the probability context is identified and transmitted to the decoder, then the decoder can apply the identified probability context arrangement, and does need to be programmed to perform the decoding order methods herein) [Fu: col. 6, line 64 - col. 7, line 3]) (i.e. the coder 2552 may have an image data processing and lossy unit 2553 that performs frame partitioning or reconstruction into blocks, transcoding and quantization if an encoder, a prediction loop for both decoder and encoder that performs inverse transcoding and quantization, filtering, intra-prediction, and inter-prediction, and where a number of these operations provide data to an entropy coding/decoding unit 2554 for further lossless compression on the encoder side, but where all data is received for decompression on the decoder side) [Fu: col. 24, line 32-42]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to transmit the encoded data from the encoder to the decoder.  
Therefore, the combination of Ostiguy with Fu will enable the decoder to decode the encoded data properly [Fu: col. 6, line 64 - col. 7, line 3; col. 8, line 9-12].
Ostiguy and Fu do not explicitly disclose the following claim limitations (Emphasis added).
-17- 4840-8070-1653.1Atty. Dkt. No. 121439-0141 (FB-041US)apply, through a lossy decompression device in the prediction loop, lossy decompression to the first compressed video frame, wherein a decompression rate of the lossy decompression in the prediction loop corresponds to a compression rate of the lossy compression in the prediction loop, and the compression rate of the lossy compression is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device; and  
However, in the same field of endeavor Wittig further discloses the claim limitations and the deficient claim limitations, as follows:
wherein a decompression rate of the lossy decompression (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012], and the compression rate of the lossy compression is matched to a compression rate of a lossy compression in a reference loop of a decoder of a second device; (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy and Fu with Wittig to program the coding system to determine a decompression rate from coding parameters.  
Therefore, the combination of Ostiguy and Fu with Wittig will enable the coding system to decompress with an appropriate decompression rate according to a capability of the decoding system [Ostiguy: col. 5, line 51-54].    

Regarding claim 20, Ostiguy meets the claim limitations, as follows:
The non-transitory computer readable medium (i.e. a memory) [Ostiguy: col. 4, line 41-42, Fig. 1] of claim 19, further comprising instructions when executed by one or more processors ((i.e. it will be understood by those skilled in the art that the present embodiments are provided by a combination of hardware and software components, with some components being implemented by a given function or operation of a hardware or software system, and many of the data paths illustrated being implemented by data communication within a computer application or operating system. Furthermore, the data paths may be communication paths, communication links, data buses, and any other type of connection allow the transfer of data. For example, in some embodiments, a data path may represent a plurality of communication buses. The data paths may be bi-directional or uni-directional and may carry instructions, commands, handshake signals, requests and/or control information. Additional data paths to those shown in the figures may also be provided between the various components of the system 100) [Ostiguy: col. 17, line 13-28, Figs. 1-5A]; (i.e. The components of the system 100 may be packaged in various manners. For example, the central processor 106 and 60 the codec 102 may be included in a System-on-a-chip (SoC). The codec 102 may be included in a chip while the central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]) further cause the one or more processors (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] to (i.e. to perform) [Ostiguy: col. 5, line 47-48]:
cause the decoder to perform decoding of the encoded video data (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] using the configuration of the lossy compression ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 2, line 63-66]; (i.e. the image data is processed in accordance with a lossy compression scheme in order to generate a set of reconstruction parameters and transform coefficients. Any of the embodiments described above for lossy compression may be used. In step 702, the transform coefficients are reordered in a first module, such as transformation module 204 using reordering unit 502. As per step 703, a first set of encoding schemes are applied to a first portion of the reconstruction parameters and the transform coefficients in the first module, for example using encoding unit 504a and encoding unit 504b. In step 704, the syntax elements having been initially processed for entropy coding are parsed and selected ones that will form part of the compressed bit stream are written to memory 104. This may be done, for example, by the syntax element parser 506a and the stream packer 508a) [Ostiguy: col. 12, line 15-29]).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ostiguy (US Patent 9,191,668 B1), (“Ostiguy”), in view of Fu et al. (US Patent 10,554,977 B2), (“Fu”), in view of Wittig et al. (US Patent Application Publication 2009/0238264 A1), (“Wittig”), in view of Cho et al. (US Patent Application Publication 2015/0131716 A1), (“Cho”).
Regarding claim 11, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], comprising: configuring the compression rate of the lossy compression (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 45-55] in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. A prediction module 202, transformation module 204, inloop filter module 206 and entropy module 208 are each connected to a memory interface 210 in order to read and write data to memory 104) [Ostiguy: col. 5, line 58-61; Figs. 2A, 3-4] ; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]) of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. an image compressing to be matched with the compression rate of the lossy compression in the reference loop ((i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device ((i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing / decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]) to provide bit-identical results having the same number of bits.  

configuring the compression rate of the lossy compression in the prediction loop of the first device to be matched with the compression rate of the lossy compression-4- in the reference loop of the second device (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012].
Fu discloses more details about matching for the reference loop as follow:
to be matched with the compression rate of the lossy compression-4- in the reference loop (i.e. The controller 416 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion
partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks) [Fu: col. 8, line 2-11].
Ostiguy, Fu, and Wittig do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, comprising: configuring the compression rate of the lossy compression in the prediction loop of the first device to be matched with the compression rate of the lossy compression-4- in the reference loop of the second device to provide bit-identical results having the same number of bits.   
However, in the same field of endeavor Cho further discloses the claim limitations and the deficient claim limitations, as follows:
to provide bit-identical results having the same number of bits ((i.e. a line having the high image quality and a line having the relatively lower image quality in the single image frame are formed of an identical number of bits, a number of compressed bits obtained by compressing the line having the high image quality and a number of compressed bits obtained by compressing the line having the relatively lower image quality are equal) [Cho: para. 0045]; (i.e. Generally, an image processing device designates a single compression rate with respect to a single image frame, and thus may compress, using an identical compression rate (a ratio of a number of input bits to a number of output bits)) [Cho: para. 0045]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy, Fu, and Wittig with Cho to program the coding system to determine a compression rate.  
Therefore, the combination of Ostiguy, Fu, and Wittig with Cho will enable the coding system to satisfy a fixed compressed rate [Cho: para. 0013].

Regarding claim 18, Ostiguy meets the claim limitations as set forth in claim 14.Ostiguy further meets the claim limitations as follows:
The device of claim 14 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the at least one processor (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] is further configured to:
cause the compression rate of the lossy compression  (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task( s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55] in the reference loop ((i.e.  reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14] (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. an image compressing / decompressing be matched with the compression rate of the lossy compression ((i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) applied in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. A prediction module 202, transformation module 204, inloop filter module 206 and entropy module 208 are each connected to a memory interface 210 in order to read and write data to memory 104) [Ostiguy: col. 5, line 58-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]) of the first device ((i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing / decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]) to provide bit-identical results having the same number of bits.   
Wittig discloses about matching compression rate as follow:
cause the compression rate of the lossy compression in the reference loop of the second device to be matched with the compression rate of the lossy compression in the prediction loop of the first device (i.e. Video decoder 134 decompresses the video frames at the same rate (ideally) at which the video frames were compressed by video encoder 114) [Wittig: para: 0012].
Fu discloses more details about matching for the prediction loop as follow:
to be matched with the compression rate of the lossy compression in the prediction loop (i.e. The controller 416 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks) [Fu: col. 8, line 2-11].
Ostiguy, Fu, and Wittig do not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 14, wherein the at least one processor is further configured to:
cause the compression rate of the lossy compression in the reference loop of the second device to be matched with the compression rate of the lossy compression in the prediction loop of the first device to provide bit-identical results having the same number of bits.  
However, in the same field of endeavor Cho further discloses the claim limitations and the deficient claim limitations, as follows:
to provide bit-identical results having the same number of bits ((i.e. a line having the high image quality and a line having the relatively lower image quality in the single image frame are formed of an identical number of bits, a number of compressed bits obtained by compressing the line having the high image quality and a number of compressed bits obtained by compressing the line having the relatively lower image quality are equal) [Cho: para. 0045]; (i.e. Generally, an image processing device designates a single compression rate with respect to a single image frame, and thus may compress, using an identical compression rate ( a ratio of a number of input bits to a number of output bits)) [Cho: para. 0045]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy, Fu, and Wittig with Cho to program the coding system to determine a compression rate.  
Therefore, the combination of Ostiguy, Fu, and Wittig with Cho will enable the coding system to satisfy a fixed compressed rate [Cho: para. 0013].            

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488